Citation Nr: 0843242	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  05-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for early degenerative 
disc disease, due to recurrent malaria.

2.  Entitlement to service connection for allergic rhinitis, 
due to recurrent malaria.

3.  Entitlement to service connection for sinus problems with 
a lower left sinus cyst, due to recurrent malaria.

4.  Entitlement to service connection for gall bladder 
problems, status post cholecystectomy, due to recurrent 
malaria.

5.  Entitlement to a compensable evaluation for recurrent 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from March and November 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office

The Board notes that the veteran is 75 years old and his case 
requires expeditious handling by the RO and Appeals 
Management Center (AMC) in Washington, D.C., to ensure a 
timely resolution of his claims.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

In a June 2001 signed statement, Jeffrey P. Karls, D.O., 
described his treatment of the veteran since 1998.  In a June 
2004 signed medical authorization (VA Form 21-4142), the 
veteran reported his treatment by Dr. Karls, from 1998 to 
2004, for malaria symtoms.  VA treatment records dated 
through 2004, and a March 2004 VA examination report, 
describe Dr. Karls as the veteran's primary care physician.  
However, there is no indication that the RO requested the 
veteran's medical records from Dr. Karls.  VA's duty to 
assist the veteran in developing his claims requires that 
these records should be requested prior to Board 
consideration of the veteran's case.  38 C.F.R. § 3.159(c)(2) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment for the period from September 
2004 to the present.  If any records are 
unavailable a note to that effect should 
be placed in the claims file and the 
veteran and his representative so notified 
in writing.

2.  The RO/AMC should request all medical 
records regarding the veteran's treatment 
by Dr. Jeffrey P. Karls, Rimersburg 
Medical Center, 57 E. Broad Street, Suite 
2, Rimersburg, Pennsylvania 16248.  If any 
records are unavailable a note to that 
effect should be placed in the claims file 
and the veteran and his representative so 
notified in writing.

3.  Thereafter, the RO/AMC should review 
the record and undertake any further 
development so indicated, including VA 
examination, if warranted. 

4.  The RO/AMC should then readjudicate 
the veteran's claims of entitlement to 
service connection for early degenerative 
disc disease, allergic rhinitis, sinusitis 
with a lower left sinus cyst, and gall 
bladder problems status post 
cholecystectomy, each claimed as secondary 
to recurrent malaria; and a compensable 
evaluation for recurrent malaria.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




